In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               ________________
                                NO. 09-19-00427-CR
                               ________________

                     JACOB ERIC ARRINGTON, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

________________________________________________________________________

                  On Appeal from the Criminal District Court
                          Jefferson County, Texas
                         Trial Cause No. 17-28049
________________________________________________________________________

                           MEMORANDUM OPINION

      Jacob Eric Arrington entered a plea of guilty to the murder of B.R. 1 See Tex.

Penal Code Ann. 19.02(b)(1). He elected to have a jury decide his punishment, and

after a trial, the jury determined he should be sentenced to life in the Texas




      1
         We refer to the victim by his initials to conceal his identity. See Tex. Const.
art. I, § 30(a)(1) (granting crime victims “the right to be treated with fairness and
with respect for the victim's dignity and privacy throughout the criminal justice
process[.]”).
                                            1
Department of Criminal Justice, Institutional Division. In two issues on appeal,

Arrington challenges the trial court’s rulings on certain evidentiary issues. We

affirm.

                                     Background

      Arrington contends the trial court erred when it sustained two of the State’s

hearsay objections: (1) when the question did not require a hearsay response; and (2)

when the testimony was admissible as an exception to the hearsay rule. Arrington

contends he was harmed when the testimony he sought to elicit was not presented to

the jury because of the trial court’s error.

      Arrington complains of the trial court’s ruling to the following discussion that

occurred during the punishment trial between a defense witness and defense counsel.

      [Defense Counsel:] [Witness], was [B.R.] kind of shunned by the rest
      of the group?

      [Witness:] Yes.

      [Defense Counsel:] Before, when you first started hanging out, he hung
      out with you-all, correct?

      [Witness:] Yes.

      [Defense Counsel:] But at some point, they didn’t want him around
      anymore, did they?

      [Witness:] Yes.

      [Defense Counsel:] Did you have a conversation with one of [B.R.’s]
      nieces?

                                               2
        [Witness:] Yes.

        [Defense Counsel:] After you had a conversation with the niece, did
        you believe that [B.R.] had been messing with his nieces?

        [The State:] Objection. This is based on hearsay again, Your Honor.

        [The Court:] Is it not? Isn’t it?

        [Defense Counsel:] It’s her personal –

        [The Court:] Based upon hearsay.

        [Defense Counsel:] And things she observed.

        [The Court:] That’s not the question you just asked, sir. Your objection
        is sustained. The jury is instructed to disregard the last statement.

Later, the following exchange occurred when Arrington took the stand regarding a

conversation he had with the victim. Arrington testified that he believed that the

victim was molesting his underage nieces and was trying to take sexual pictures of

them.

        [Defense Counsel:] How did he respond? Did you confront him about
        this?

        [Arrington:] Yeah, because we were getting high and that stuff makes
        you want to talk, connect; and this is my friend for a long time.

        [Defense Counsel:] How did he respond when you confronted him?

        [Arrington:] Like it was okay. Like it was just cool.

        [Defense Counsel:] It was cool for him to take pictures –




                                            3
      [Arrington:] Yeah. Yeah, like it was cool. I guess because I didn’t say
      anything to him at first. I was like what the -- you know, and I was high.
      I didn’t know how to bring it up right then. I guess since I didn’t say
      anything at first, he just thought it was cool.

      [Defense Counsel:] Over the course of time, did you have conversations
      with [B.R.] about this?

      [Arrington:] A couple, yeah.

      [Defense Counsel:] And how did he act about having relations with his
      nieces?

      [Arrington:] He reveled there. He thought it was just cool.

      [Defense Counsel:] Did he brag about it?

      [Arrington:] Yeah, he always talked about how pretty she is and et
      cetera, et cetera. It’s just -- yeah.

      [Defense Counsel:] Did he ever admit to you that he was molesting
      them?

      [Arrington:] Yeah. He had actually told me –

      [The State:] Objection, hearsay. If he’s going to go into anything that
      the dead person said, that’s inappropriate.

      [The Court:] Sustained.

      On appeal, Arrington argues the trial court erred when it sustained the

objection to his witnesses’ testimony because the testimony was not hearsay and was

not offered for the truth of the matter asserted. Arrington compared this testimony

to a police officer explaining how a defendant became a suspect rather than for the

truth of the matter asserted. Arrington complains that the excluded testimony from

                                          4
his witnesses was important because it “added credibility to [his] own claim as to

the victim in this case being a reputed child molester.” Furthermore, Arrington

contends that the trial court erred when it sustained the State’s hearsay objection

because the testimony falls under a hearsay exception, Statements Against Interest

under Texas Rule of Evidence 803(24). Arrington contends his own testimony was

important because it allowed the “jury [to] hear the motive…and consider his

demeanor and tone when offering this evidence to make a full and educated decision

in this case.”

                                        Analysis

       On appeal, Arrington argues that he was not offering the witness’s testimony

for the truth of the matter asserted, but rather to explain his belief that the victim was

a child molester. He essentially contends the statement does not constitute hearsay.

See Tex. R. Civ. Evid. 801(d) (defining hearsay as an out-of-court statement offered

to prove the truth of the matter asserted). He contends the trial court’s failure to

admit the evidence harmed his credibility. However, Arrington failed to articulate to

the trial court that the testimony was not being offered for the truth of the matter

asserted or that the Confrontation Clause formed a basis for its admission.

       The second ruling Arrington complains of involved the exclusion of a portion

of his testimony regarding the victim’s admissions to him. In response to the State’s

hearsay objection, he again failed to argue for the evidence’s admissibility as an

                                            5
exception to the hearsay rule and specifically as a statement against interest by the

declarant. See Tex. R. Evid. 803(24) (listing a declarant’s statement against interest

as an exception to the general rule that hearsay is inadmissible).

      Failure to present a particular argument to the trial court in support of the

admission of excluded evidence waives that argument for appeal. See Reyna v. State,

168 S.W.3d 173, 176–79 (Tex. Crim. App. 2005); Rodriguez v. State, 749 S.W.2d

576, 578 (Tex. App.—Corpus Christi 1988, pet. ref’d) (noting that a defendant is

required to object when the trial court excludes testimony of its witness). Here, given

Arrington’s failure to provide an articulable basis in the trial court for the admission

of this evidence, he has failed to preserve these complaints. See Reyna, 168 S.W.3d

at 177 (explaining “it is not enough to tell the judge that evidence is admissible[,]”

instead the proponent “must have told the judge why that evidence was

admissible[]”). When complaints of error are not preserved by objection or other

means of preserving error, the error is considered to have been waived unless it is

fundamental, meaning that the error creates egregious harm. See Villareal v. State,

116 S.W.3d 74, 85 (Tex. App.—Houston [14th Dist.] 2001, no pet.); see also

Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985) (op. on reh’g).

Egregious harm is such harm that a defendant is deprived of a fair and impartial trial.

Almanza, 686 S.W.2d at 171.




                                           6
         Even assuming without deciding the trial court erred when it sustained the

State’s hearsay objections, upon review of the record for fundamental error, we

conclude the comment and rulings at issue did not affect Arrington’s substantial

rights. “Erroneous evidentiary rulings rarely rise to the level of denying the

fundamental constitutional rights to present a meaningful defense.” Potier v. State,

68 S.W.3d 657, 663 (Tex. Crim. App. 2002) (citation omitted). Here, similar

testimony to Arrington claims was wrongfully excluded and was admitted elsewhere

without objection from the State. Arrington testified to the victim’s purported

molestation of minor children. Arrington has not demonstrated that the trial court’s

exclusion of the testimony from his witness or his testimony was fundamental error

or that he was deprived of a fair trial. Appellant’s issues are overruled.

                                       Conclusion

         Having overruled all of Arrington’s issues, we affirm the judgment of the trial

court.

         AFFIRMED.


                                                ________________________________
                                                        CHARLES KREGER
                                                              Justice

Submitted on April 13, 2021
Opinion Delivered November 24, 2021
Do Not Publish

Before Kreger, Horton and Johnson, JJ.

                                            7